Writ of Mandamus is Denied; Opinion Filed November 13, 2013.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-13-01378-CV

 IN RE INNOVATION FIRST, INC., INNOVATION FIRST INTERNATIONAL, INC.,
          DAVID A. NORMAN AND ROBERT MIMLITCH, III, Relators

                 Original Proceeding from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-05475-D

                           MEMORANDUM OPINION
                       Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice Evans
       Relators contend the trial judge erred in denying their motion to strike a jury demand.

The facts and issues are well known to the parties, so we need not recount them herein. Based

on the record before us, we conclude relators have not shown they are entitled to the relief

requested. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding); see

also Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367–68 (Tex. 1993) (orig. proceeding); In

re D Mc Leasing, Inc., 05-00-00717-CV, 2000 WL 688238, at *1 (Tex. App.—Dallas May 23,

2000, orig. proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




131378F.P05
                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE